—Appeal from an order of the Family Court of Tompkins County (Friedlander, J.), entered August 25, 1992, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to, inter alia, adjudicate respondent’s grandson to be an abused child.
Contrary to respondent’s contention, we find that evidence exists in the record, including the opinions and findings of four professionals involved in the child’s case, to sufficiently corroborate the child’s out-of-court statements. As the statutory requirements of Family Court Act § 1046 (a) (vi) have been satisfied, Family Court’s order is affirmed.
Cardona, P. J., Mercure, White, Weiss and Peters, JJ., concur. Ordered that the order is affirmed, without costs.